Irwin, Chief Judge,
dissenting.
I respectfully dissent from the conclusion of the majority that the State has failed to demonstrate by clear and convincing evidence that termination of the appellants’ parental rights is in the best interests of Heather, Spencer, and Alex. On the contrary, I would defer to the trial court regarding the factual determination of what is in the best interests of these children, and the record clearly supports the trial court’s determination that their best interests will be served by terminating the appellants’ parental rights.
The majority opinion appears to base the conclusion that the State failed to prove that the best interests of the children would be served by terminating the appellants’ parental rights on the notion that these children are “unadoptable.” Not only does such a notion lack a firm basis in the record, but it further proposes a new analysis and a new requirement for future termination of parental rights cases in this State that is not recognized by the applicable statutes and has never been recognized by an appellate court in this State previously.
*36The majority opinion first implies that these children are “unadoptable.” This implication appears to be based on a combination of Prince’s testimony that she did not believe that there would be an adoption if the appellants’ parental rights were terminated and the facts that the children are all above the age of 10 and that Spencer and Alex have special needs.
The record in this case does not indicate a long-term placement commitment for the children. However, there is no requirement in existing Nebraska law that there be such a commitment to support a finding that termination of parental rights is in the best interests of the children. Similarly, there is no legal basis for concluding either that the lack of such a commitment at the time of the termination hearing or the age and special needs of the children somehow make them necessarily “unadoptable” or, more importantly, that such potential difficulties in finding a long-term commitment preclude a finding that termination of parental rights is in the best interests of these children.
The trial court was every bit as informed as this court regarding the likelihood of adoption for these children, and it had every bit as much information available when it decided that termination of the appellants’ parental rights was in the best interests of the children. The trial court was presented with unrebutted testimony from two experts, Prince and Walker, both of whom provided expert opinions that termination of the appellants’ parental rights was in the best interests of the children and both of whom provided rational bases for their opinions. Although the trier of fact is not required to accept the opinion of an expert, as the majority indicates, it is equally axiomatic in Nebraska case precedence that appellate courts may give weight to the fact that the trial court observed witnesses and accepted one version of facts or opinions over another. In this case, the trial court heard the testimony, in person, and chose to accept the opinions of the experts concerning the best interests of these children.
Furthermore, the record is more than adequate to support both the opinions of Prince and Walker and the trial court’s ultimate conclusion that the appellants’ parental rights should be terminated. The record indicates that these children have been forced to endure being in and out of foster care repeatedly over several years because of the actions, or inaction, of the appellants. There *37is no dispute that the appellants have significantly failed to comply with rehabilitation plans designed to assist them in regaining their children; that neither of the appellants is now, or will be in the foreseeable future, in any position to parent these children; or that the State satisfied its burden of proving the existence of grounds for terminating the appellants’ parental rights.
Indeed, the record indicates a history of behavior by the appellants that has endangered these children. This history includes allegations of physical and sexual abuse. The majority concludes that the allegations of sexual abuse were “ungrounded.” Testimony at trial from the protection and safety worker who investigated the complaint establishes that a medical evaluation was performed which “could not prove that it had happened or had not happened and based on that the criminal charges were dropped.” Although the worker indicated “Correct” when one of the attorneys at trial stated, “I guess I should change the word. I shouldn’t say not happened, it should have been unfounded would be the proper way to put it,” the record is not clear enough to hold as a matter of law that the allegations were simply “ungrounded.” The record further contains allegations of Kevin’s keeping an uncaged boa snake of a size large enough to endanger the children’s health in the house (which allegations, contrary to the majority’s opinion, the record does not indicate to be an “arguably petty” complaint), allegations of filthy living conditions, and allegations of a general inability to parent.
Although the majority in its opinion fully recognizes that the appellants are “simply incapable of properly parenting these children” and probably never will be capable to do so, the majority chooses to emphasize the fact that there is not an adoption on the horizon for these children. This emphasis is troubling because it may be seen as a new analysis regarding the determination of best interests in termination of parental rights cases. It is possible that the majority opinion may be read to suggest that the existence of a long-term placement may imply that the best interests of the children require termination of parental rights; no existing law in Nebraska has ever suggested this before. No existing law in Nebraska, statutory or judicial, has held before today that adoptability is even a consideration in determining best interests in termination cases. Even more significantly, no existing law in *38Nebraska has held that the lack of evidence of an impending adoption equates to “unadoptability” or that such lack of evidence is enough to warrant reversing a trial court’s conclusion on best interests, which conclusion is supported by overwhelming evidence and expert opinion. Rather, the majority opinion in the present case has now ensured that these children are, legally, “unadoptable.” Their fate is now sealed.